Case 1:20-cv-02565-EGS Document 8 Filed 09/15/20 Page 1 of 1

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

UNITED STATES OF AMERICA

Plaintiff(s)
Vv.

DAIMLER AG and MERCEDES-BENZ USA, LLC

Civil Action No. 20-cv-02565-EGS

 

Ne Ne ee eee eee ae ee

Defendant(s)
SUMMONS JN A CIVIL ACTION

To: (Defendant's name and address) Mercedes-Benz USA, LLC
One Mercedes-Benz Drive
Sandy Springs, GA
30328

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
arc the United States or a United States agency, or an officer or cmployce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorncy,
whose name and address are: Joshua M. Caplan

Deputy Attonrey General

Office of the California Attorney General
600 West Broadway, Suite 1800

San Diego, California 92816-5266

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

4NGELA D. CAESAR, CLERK OF COURT

/s/ Michael Darby

9/15/2020
OO - Signature of Clerk or Deputy Clerk

Date; _

 
